Exhibit 10.11
ENCORE WIRE CORPORATION
FORM OF
INDEMNIFICATION AGREEMENT
     This Indemnification Agreement (“Agreement”) is effective as of
                    , 20     , by and between Encore Wire Corporation, a
Delaware corporation (the “Company”), and the indemnitee listed on the signature
page hereto (“Indemnitee”).
     WHEREAS, the Company desires to attract and retain the services of highly
qualified individuals, such as Indemnitee, to serve the Company and its related
entities;
     WHEREAS, in order to induce Indemnitee to continue to provide services to
the Company, the Company wishes to provide for the indemnification of, and the
advancement of expenses to, Indemnitee to the maximum extent permitted by law;
     WHEREAS, the Company and Indemnitee recognize the difficulty in obtaining
liability insurance for the Company’s directors and officers, the significant
increases in the cost of such insurance and the general reductions in the
coverage of such insurance;
     WHEREAS, the Company and Indemnitee further recognize the substantial
increase in corporate litigation in general, subjecting directors and officers
to expensive litigation risks at the same time as the availability and coverage
of liability insurance has been severely limited;
     WHEREAS, the Company’s Bylaws expressly provide that the indemnification
provisions set forth therein are not exclusive, and contemplate that contracts
may be entered into between the Company and its directors or officers with
respect to indemnification;
     WHEREAS, the Company and Indemnitee desire to continue to have in place the
additional protection provided by an indemnification agreement and to provide
indemnification and advancement of expenses to the Indemnitee to the maximum
extent permitted by Delaware law;
     NOW, THEREFORE, the Company and Indemnitee hereby agree as follows:
     1. Certain Definitions.
          (a) “Change in Control” shall mean, and shall be deemed to have
occurred if, on or after the date of this Agreement, (i) any “person” (as such
term is used in Sections 13(d) and 14(d) of the Securities Exchange Act of 1934,
as amended (the “Exchange Act”)), other than a trustee or other fiduciary
holding securities under an employee benefit plan of the Company acting in such
capacity or a corporation owned directly or indirectly by the stockholders of
the Company in substantially the same proportions as their ownership of stock of
the Company, becomes the “beneficial owner” (as defined in Rule 13d-3 under said
Act),

 



--------------------------------------------------------------------------------



 



directly or indirectly, of securities of the Company representing at least 50%
of the total voting power represented by the Company’s then outstanding Voting
Securities, (ii) during any period of two consecutive years, individuals who at
the beginning of such period constitute the Board of Directors of the Company
and any new director whose election by the Board of Directors or nomination for
election by the Company’s stockholders was approved by a vote of at least two
thirds (2/3) of the directors then still in office who either were directors at
the beginning of the period or whose election or nomination for election was
previously so approved, cease for any reason to constitute a majority thereof,
(iii) the stockholders of the Company approve a merger or consolidation of the
Company with any other corporation other than a merger or consolidation which
would result in the Voting Securities of the Company outstanding immediately
prior thereto continuing to represent (either by remaining outstanding or by
being converted into Voting Securities of the surviving entity) at least 50% of
the total voting power represented by the Voting Securities of the Company or
such surviving entity outstanding immediately after such merger or
consolidation, (iv) the stockholders of the Company approve a plan of complete
liquidation of the Company or an agreement for the sale or disposition by the
Company of (in one transaction or a series of related transactions) all or
substantially all of the Company’s assets; or (v) there occurs any other event
of a nature that would be required to be reported in response to Item 6(e) of
Schedule 14A of Regulation 14A (or a response to any similar item on any similar
schedule or form) promulgated under the Exchange Act, whether or not the Company
is then subject to such reporting requirement.
          (b) “Claim” shall mean any threatened, pending or completed action,
suit, proceeding or alternative dispute resolution mechanism, whether instituted
by or in the right of the Company or by any other party, or any hearing, inquiry
or investigation that Indemnitee in good faith believes might lead to the
institution of any such action, suit, proceeding or alternative dispute
resolution mechanism, whether civil, criminal, administrative, investigative or
other.
          (c) References to the “Company” shall include, in addition to Encore
Wire Corporation, any constituent corporation (including any constituent of a
constituent) absorbed in a consolidation or merger to which Encore Wire
Corporation (or any of its wholly owned subsidiaries) is a party which, if its
separate existence had continued, would have had power and authority to
indemnify its directors, officers, employees, agents or fiduciaries, so that if
Indemnitee is or was a director, officer, employee, agent or fiduciary of such
constituent corporation, or is or was serving at the request of such constituent
corporation as a director, officer, employee, agent or fiduciary of another
corporation, partnership, joint venture, employee benefit plan, trust or other
enterprise, Indemnitee shall stand in the same position under the provisions of
this Agreement with respect to the resulting or surviving corporation as
Indemnitee would have with respect to such constituent corporation if its
separate existence had continued.
          (d) “Covered Event” shall mean any event or occurrence related to the
fact that Indemnitee is or was a director or officer of the Company, or any
subsidiary of the Company, or is or was serving at the request of the Company as
a director, officer, employee, agent or fiduciary of another corporation,
partnership, joint venture, trust or other enterprise, or by reason of any
action or inaction on the part of Indemnitee while serving in such capacity.

2



--------------------------------------------------------------------------------



 



          (e) “Expenses” shall mean any and all expenses (including attorneys’
fees) and all other costs, expenses and obligations actually incurred by
Indemnitee in connection with investigating, defending, being a witness in or
participating in (including on appeal), or preparing to defend, to be a witness
in or to participate in, any Claim.
          (f) “Independent Counsel” shall mean a law firm, or a member of a law
firm, that is experienced in matters of corporate law and neither presently is,
nor in the past five years has been, retained to represent: (i) the Company or
Indemnitee in any matter material to either such party (other than with respect
to matters concerning the rights of Indemnitee under this Agreement, or of other
indemnitees under similar indemnity agreements), or (ii) any other party to any
Claim giving rise to indemnification hereunder. Notwithstanding the foregoing,
the term “Independent Counsel” shall not include any person who, under the
applicable standards of professional conduct then prevailing, would have a
conflict of interest in representing either the Company or Indemnitee in an
action to determine Indemnitee’s rights under this Agreement.
          (g) References to “other enterprises” shall include employee benefit
plans; references to “fines” shall include any excise taxes assessed on
Indemnitee with respect to an employee benefit plan; and references to “serving
at the request of the Company” shall include any service as a director, officer,
employee, agent or fiduciary of the Company which imposes duties on, or involves
services by, such director, officer, employee, agent or fiduciary with respect
to an employee benefit plan, its participants or its beneficiaries; and if
Indemnitee acted in good faith and in a manner Indemnitee reasonably believed to
be in the interest of the participants and beneficiaries of an employee benefit
plan, Indemnitee shall be deemed to have acted in a manner “not opposed to the
best interests of the Company” as referred to in this Agreement.
          (h) “Reviewing Party” shall mean the (i) member or members of the
Company’s Board of Directors who is not a party to the particular Claim, issue
or matter for which Indemnitee is seeking indemnification, or (ii) Independent
Legal Counsel.
          (i) “Voting Securities” shall mean any securities of the Company that
vote generally in the election of directors.
     2. Indemnification.
     (a) In the event Indemnitee was, is or becomes a party to or witness or
other participant in, or is threatened to be made a party to or witness or other
participant in, a Claim by reason of (or arising in part out of) a Covered
Event, the Company shall indemnify Indemnitee to the fullest extent permitted by
law as soon as practicable but in any event no later than thirty days after
written demand is presented to the Company, against any and all Expenses,
liabilities, losses, judgments, fines, excise taxes, penalties and amounts paid
in settlement (including all interest, assessments and other charges paid or
payable in connection with or in respect of such Expenses, liabilities, losses,
judgments, fines, excise taxes, penalties or amounts paid in settlement) of such
Claim. The Company shall advance any and all Expenses actually incurred by
Indemnitee (an “Expense Advance”), and such advancement shall be made within ten
(10) days after the

3



--------------------------------------------------------------------------------



 



receipt by the Company of a statement or statements (together with copies of
summary invoices or other evidence that Indemnitee actually incurred such
Expenses) from Indemnitee requesting such advance or advances from time to time,
whether prior to or after final disposition of a Claim. Expense Advances shall
be made without regard to the ability of Indemnitee to repay such amounts. Any
such Expense Advances shall be made on an unsecured basis and be interest-free.
     (b) Notwithstanding the foregoing, (i) the obligations of the Company under
Section 2(a) shall be subject to the condition that the Reviewing Party shall
not have determined (in a written opinion, in any case in which the Independent
Legal Counsel referred to in Section 3 hereof is involved) that Indemnitee would
not be permitted to be indemnified under applicable law, and (ii) the obligation
of the Company to make an Expense Advance pursuant to Section 2(a) shall be
subject to the condition that, if, when and to the extent that the Reviewing
Party ultimately determines that Indemnitee would not be permitted to be so
indemnified under applicable law, the Company shall be entitled to be reimbursed
by Indemnitee (who hereby agrees and undertakes to reimburse the Company within
30 days after the Company makes written demand for payment) for all such amounts
theretofore paid by giving Indemnitee written demand for repayment within
10 days after such determination is made; provided, however, that if Indemnitee
has commenced or thereafter commences legal proceedings in a court of competent
jurisdiction to secure a determination that Indemnitee should be indemnified
under applicable law, any determination made by the Reviewing Party that
Indemnitee would not be permitted to be indemnified under applicable law shall
not be binding and Indemnitee shall not be required to reimburse the Company for
any Expense Advance until a final judicial determination is made with respect
thereto (as to which all rights of appeal therefrom have been exhausted or
lapsed). If there has not been a Change in Control, the Reviewing Party shall be
members of the Company’s Board of Directors who are not a party to the
particular Claim, issue or matter for which Indemnitee is seeking
indemnification, and if there has been such a Change in Control or if no such
disinterested directors are available, the Reviewing Party shall be the
Independent Legal Counsel referred to in Section 3 hereof. If there has been no
determination by the Reviewing Party or if the Reviewing Party determines that
Indemnitee substantively would not be permitted to be indemnified in whole or in
part under applicable law, Indemnitee shall have the right to commence
litigation in any court in the State of Texas or Delaware having subject matter
jurisdiction thereof and in which venue is proper seeking an initial
determination by the court or challenging any such determination by the
Reviewing Party or any aspect thereof, including the legal or factual bases
therefor, and the Company hereby consents to service of process and to appear in
any such proceeding. In the event that the Indemnitee does not commence such
litigation following a determination by the Reviewing Party, such determination
by the Reviewing Party shall be conclusive and binding on the Company and
Indemnitee.
     (c) The Company shall not be liable to indemnify Indemnitee under this
Agreement for any amounts paid in settlement of any action or Claim effected
without its written consent. The Company shall not settle any action or claim in
any manner which would impose any penalty or limitation on Indemnitee without
Indemnitee’s written

4



--------------------------------------------------------------------------------



 



consent. Neither the Company nor Indemnitee will unreasonably withhold their
consent to any proposed settlement.
     3. Change in Control. The Company agrees that if there is a Change in
Control of the Company, then with respect to all matters thereafter arising
concerning the rights of Indemnitee to indemnity payments and Expense Advances
under this Agreement or any other agreement or Company charter or by-law
provision now or hereafter in effect relating to Claims for Covered Events, the
Company shall seek legal advice only from Independent Legal Counsel selected by
Indemnitee and approved by the Company (which approval shall not be unreasonably
withheld). Such counsel, among other things, shall render its written opinion to
the Company and Indemnitee as to whether and to what extent the Indemnitee would
be permitted to be indemnified under applicable law. The Company agrees to pay
the reasonable fees and expenses of the Independent Legal Counsel referred to
above and to fully indemnify such counsel against any and all expenses
(including attorneys’ fees), claims, liabilities and damages arising out of or
relating to this Agreement or its engagement pursuant hereto.
     4. Indemnification for Additional Expenses. The Company shall, to the
maximum extent permitted by law, indemnify Indemnitee against any and all
Expenses and, if requested by Indemnitee, shall (within ten business days of
such request) advance such Expenses to Indemnitee, which are incurred by
Indemnitee in connection with any action brought by Indemnitee for (i)
indemnification or Expense Advances under this Agreement or any other agreement
or Company charter or by-law provision now or hereafter in effect relating to
Claims for Covered Events, or (ii) recovering under any directors’ and officers’
liability insurance policies maintained by the Company, regardless of whether
Indemnitee ultimately is determined to be entitled to such indemnification,
advance expense payment or insurance recovery, as the case may be.
     5. Additional Indemnification Rights; Nonexclusivity.
     (a) The Company hereby agrees to indemnify the Indemnitee to the fullest
extent permitted by law, notwithstanding that such indemnification is not
specifically authorized by the other provisions of this Agreement, the Company’s
Certificate of Incorporation, the Company’s Bylaws or by statute. In the event
of any change after the date of this Agreement in any applicable law, statute or
rule which expands the right of a Delaware corporation to indemnify a member of
its board of directors or an officer, employee, agent or fiduciary, it is the
intent of the parties hereto that Indemnitee shall enjoy by this Agreement the
greater benefits afforded by such change. In the event of any change in any
applicable law, statute or rule which narrows the right of a Delaware
corporation to indemnify a member of its board of directors or an officer,
employee, agent or fiduciary, such change, to the extent not otherwise required
by such law, statute or rule to be applied to this Agreement, shall have no
effect on this Agreement or the parties’ rights and obligations hereunder.
     (b) The indemnification and the payment of Expense Advances provided by
this Agreement shall be in addition to any rights to which Indemnitee may be
entitled under the Company’s Certificate of Incorporation, its Bylaws, any other
agreement, any vote of stockholders or disinterested directors, the DGCL, or
otherwise. The indemnification and

5



--------------------------------------------------------------------------------



 



the payment of Expense Advances provided under this Agreement shall continue as
to Indemnitee for any action taken or not taken while serving in an indemnified
capacity even though subsequent thereto Indemnitee may have ceased to serve in
such capacity.
     6. No Duplication of Payments. The Company shall not be liable under this
Agreement to make any payment in connection with any Claim made against
Indemnitee to the extent Indemnitee has otherwise actually received payment
(under any insurance policy, provision of the Company’s Certificate of
Incorporation, Bylaws or otherwise) of the amounts otherwise payable hereunder.
     7. Partial Indemnification. If Indemnitee is entitled under any provision
of this Agreement to indemnification by the Company for some or a portion of
Expenses incurred in connection with any Claim, but not, however, for all of the
total amount thereof, the Company shall nevertheless indemnify Indemnitee for
the portion of such Expenses to which Indemnitee is entitled.
     8. Counterparts. This Agreement may be executed in one or more
counterparts, each of which shall constitute an original.
     9. Binding Effect; Successors and Assigns. This Agreement shall be binding
upon and inure to the benefit of and be enforceable by the parties hereto and
their respective successors, assigns (including any direct or indirect successor
by purchase, merger, consolidation or otherwise to all or substantially all of
the business or assets of the Company), spouses, heirs and personal and legal
representatives. The Company shall require and cause any successor (whether
direct or indirect, and whether by purchase, merger, consolidation or otherwise)
to all, substantially all, or a substantial part, of the business or assets of
the Company, by written agreement in form and substance satisfactory to
Indemnitee, expressly to assume and agree to perform this Agreement in the same
manner and to the same extent that the Company would be required to perform if
no such succession had taken place.
     10. Notice. All notices, requests, demands and other communications under
this Agreement shall be in writing and shall be deemed duly given if
(i) delivered by hand and signed for by the party addressed, on the date of such
delivery, (ii) mailed by domestic certified or registered mail with postage
prepaid, on the third business day after the date postmarked, (iii) mailed by
reputable overnight courier and receipted for by the party to whom said notice
or other communication shall have been directed or (iv) sent by facsimile
transmission, with receipt confirmed. Addresses for notice to either party are
as shown on the signature page of this Agreement, or as subsequently modified by
written notice.
     11. Severability. The provisions of this Agreement shall be severable in
the event that any of the provisions hereof (including any provision within a
single section, paragraph or sentence) are held by a court of competent
jurisdiction to be invalid, void or otherwise unenforceable, and the remaining
provisions shall remain enforceable to the fullest extent permitted by law.
Furthermore, to the fullest extent possible, the provisions of this Agreement
(including without limitation each portion of this Agreement containing any
provision held to be invalid, void or otherwise unenforceable, that is not
itself invalid, void or unenforceable) shall be

6



--------------------------------------------------------------------------------



 



construed so as to give effect to the intent manifested by the provision held
invalid, illegal or unenforceable.
     12. Choice of Law. This Agreement, and all rights, remedies, liabilities,
powers and duties of the parties to this Agreement, shall be governed by and
construed in accordance with the laws of the State of Delaware without regard to
principles of conflicts of laws.
     13. Consent to Jurisdiction. Except as provided in Section 2(b), the
Company and Indemnitee each hereby irrevocably consent to the jurisdiction of
the courts of the State of Delaware for all purposes in connection with any
action or proceeding which arises out of or relates to this Agreement and agree
that any action instituted under this Agreement shall be commenced, prosecuted
and continued only in the Court of Chancery of the State of Delaware in and for
New Castle County, which shall be the exclusive and only proper forum for
adjudicating such a claim.
     14. Subrogation. In the event of payment under this Agreement, the Company
shall be subrogated to the extent of such payment to all of the rights of
recovery of Indemnitee, who shall execute all documents required and shall do
all acts that may be necessary to secure such rights and to enable the Company
effectively to bring suit to enforce such rights.
     15. Amendment and Termination. No amendment, modification, termination or
cancellation of this Agreement shall be effective unless it is in writing signed
by both the parties hereto. No waiver of any of the provisions of this Agreement
shall be deemed to be or shall constitute a waiver of any other provisions
hereof (whether or not similar), nor shall such waiver constitute a continuing
waiver.
     16. Integration and Entire Agreement. This Agreement sets forth the entire
understanding between the parties hereto and supersedes and merges all previous
written and oral negotiations, commitments, understandings and agreements
relating to the subject matter hereof between the parties hereto.
     17. No Construction as Employment Agreement. Nothing contained in this
Agreement shall be construed as giving Indemnitee any right to be retained in
the employ of the Company or any of its subsidiaries or affiliated entities.
     18. Duration of Agreement. This Agreement shall continue until and
terminate upon the later of: (a) 10 years after the date that Indemnitee shall
have ceased to serve as a director of the Company; (b) one year after the final
termination of all pending Claims in respect of which Indemnitee is granted
rights of indemnification or advancement of Expenses hereunder; or (c) one year
after the expiration of all statutes of limitation applicable to possible
Claims.
     19. INDEMNIFICATION FOR NEGLIGENCE. INDEMNITEE SHALL BE INDEMNIFIED AND
EXPENSES SHALL BE ADVANCED WHETHER OR NOT THE CLAIMS OR COVERED ACTS ARE IN ANY
WAY OR TO THE EXTENT RELATED TO OR ARISING FROM OR CAUSED, IN WHOLE OR IN PART,
BY ANY NEGLIGENCT ACT OR OMISSION OF ANY KIND BY INDEMNITEE TO THE

7



--------------------------------------------------------------------------------



 



EXTENT THAT INDEMNIFICATION AND EXPENSE ADVANCE IS ALLOWED PURSUANT TO THE TERMS
OF THIS AGREEMENT.
     20. Internal Revenue Code Section 409A Compliance. This Agreement is not
intended to provide for a deferral of compensation for purposes of Section 409A
of the Internal Revenue Code of 1986, as amended, and the regulations and other
guidance thereunder because it is intended to be an indemnification plan or
agreement as described in Treasury Regulation Section 1.409A-1(b)(10). In the
event that an indemnification payment provided for in this Agreement does not
meet the exception for indemnification plans or agreements described in Treasury
Regulation Section 1.409A-1(b)(10), then notwithstanding any provision of this
Agreement to the contrary, payment of such an indemnification payment will be
made on or before the last day of the calendar year following the calendar year
in which the expense related to the payment is incurred.
[Remainder of this page intentionally left blank]
[Signature page follows]

8



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have executed this Indemnification
Agreement effective as of the date first above written.

            COMPANY:

ENCORE WIRE CORPORATION
      By:           Name:           Title:           Address: Encore Wire
Corporation
1329 Millwood Drive
McKinney, Texas 75069
Facsimile:                     
              INDEMNITEE:
            (Signature)                  (Print Name)              Address:    
             

9